Citation Nr: 9902335	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  92-11 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for acne, evaluated at 
10 percent.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from September 1973 to March 
1976.

This appeal arises from a June 1991 rating decision in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
granted service connection for acne and rated it as 
noncompensably disabling.  The veterans claim was remanded 
for additional development in December 1992 and July 1997.  
Because the claim remains in a denied status, it has been 
returned to the Board of Veterans Appeals (Board) for 
appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans appeal has been obtained.

2.  The veterans acne is manifested by slight 
hyperpigmentation of the earlobes bilaterally; otherwise, 
clinical findings are negative.  Evidence of severe scarring 
or disfigurement, or marked deformity or discoloration is not 
present. 


CONCLUSION OF LAW

The criteria for entitlement to an increased evaluation in 
excess of  10 percent for acne are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 
7999-7800 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to an increased rating for 
acne.  She avers that her acne is productive of physical and 
emotional pain and suffering, including mental anguish, 
embarrassment and damage to her self-esteem.  Considering the 
foregoing, the veterans claim is plausible and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The VA, 
therefore, has a duty to assist the veteran in the 
development of facts pertinent to her claim.  38 U.S.C.A. 
§ 5107(a).  In July 1997, the Board remanded the claim for 
additional development.  Pursuant to the remand, in September 
1997, the RO asked the veteran to submit additional evidence 
to support her claim.  The veteran submitted an undated 
photograph.  In addition, in March 1998 a VA examination was 
conducted in March 1998.  The examination report shows that 
the veterans medical records were reviewed and contains an 
adequate discussion of the veterans pertinent medical 
history and current clinical findings.  In view of the 
foregoing, the Board is satisfied that all evidence necessary 
for an equitable disposition of the veterans appeal has been 
developed and obtained.  Accordingly, additional development 
is not warranted.

In a December 1977 rating action, service connection for acne 
was granted and evaluated as noncompensably disabling, 
effective from October 18, 1977.  At that time, the veterans 
service medical records were considered.  

Medical reports from Macgregor Medical Associates from 
October 1986 to January 1990 show treatment for acne of the 
face, back, and scalp.  Findings at that time revealed 
several red papules of the face, chest and back, as well as 
diffuse scaling of the scalp, eyebrows, and nasal and ear 
folds.  Acne Grades I and II and seborrheic dermatitis were 
noted. 

A January VA examination report and VA outpatient treatment 
report from January to October 1990 do not reference the 
veterans acne disorder.

On VA examination in August 1991, no inflammatory papules, 
pustules, or cysts were shown, but diffuse mild atrophic 
scarring with a few ice pick scars of the cheeks were 
present, as well as residual macular hyperpigmentation over 
the mandibular areas.  The impression was acne vulgaris, 
currently quiescent, but with scarring.  The examiner also 
noted that the prognosis was that the acne itself would 
probably remain quiescent, but the scarring was more or less 
permanent.  

Photographs of the veterans face, illustrating 
hyperpigmentation over the mandibular areas were also 
received.  

In a May 1992 rating decision, the zero percent evaluation 
was increased to 10 percent, effective from October 3, 1990.  
That rating remains in effect. 

Thereafter, medical reports from Saint Josephs Hospital 
dated from July 1982 to September 1990 which do not reference 
a skin disorder and additional treatment reports from 
Macgregor Medical Associates from May 1988 to April 1990 
showing continued treatment for acne were received.

VA outpatient treatment reports from August 1991 to March 
1993 show that the veteran received treatment at the VA 
dermatology clinic for a fixed drug-eruption to bacterium and 
acne vulgaris.  A January 1993 clinical report reveals 
evidence of a well-demarcated hyperpigmented annular lesion 
of the left mandible and records an assessment of fixed drug-
eruption to Bactrim, acne vulgaris.  A March 1993 report also 
reveals 2.5-centimeters of hyperpigmentation annular patches 
at the jawline.  The diagnoses were acne--good control, post-
inflamed hyperpigmentation and acne vulgaris.

On VA examination in July 1993, it was noted that the 
veterans skin disorder was fairly well controlled with 
Doxycycline, Cleocin T lotion, and Retin-A cream.  On 
examination, few papules on the nose and cheeks, and deep ice 
scars on her lateral cheeks were reported.  A 2 x 2-
centimeter hyperpigmented patch on the left mandible status 
post fixed drug eruption was also shown.  The impression was 
acne vulgaris grade 3 with extensive scarring.  After 
examination, the examiner stated that the prognosis was poor, 
but continual therapy should help prevent further scarring 
and deformity.

Thereafter, the evidence of record consists of the veterans 
February 1994 personal hearing transcript which does not 
reference her acne disorder and treatment reports from 
Macgregor Medical Center from April 1988 to September 1992.  
Included within the reports is a March 1992 report which 
shows treatment for complaints of the left side of her face 
and genitals and findings of an extremely fluctuant lesion 
approximately one centimeter in diameter with marked dermal 
scarring and several centimeter circumference around the 
lesion.  The lesion was not tender to palpation and was 
without adenopathy.  Examination of the vaginal area showed 
marked erythema and exoriation of the internal labia majora.  
The impression was probable facial sebaceous cyst and labial 
sebaceous cyst versus other lesions.  On follow-up visit, an 
assessment of fixed drug eruption was made.  The veteran was 
advised to avoid Sulfa.

VA outpatient treatment reports from June 1990 to April 1996 
show that the veteran continued to receive treatment for 
scattered nodules of the face and scars of the cheek.  
Impressions of acne vulgaris, acne and fixed-dry reactions to 
sulfa were recorded.

On VA general examination in January 1997, diagnoses of 
history of fixed drug eruption of the mouth and vagina and 
history of acne was noted.  On examination of the skin, the 
examiner noted that the veterans claims folder was not 
available for review.  He then recalled the veterans history 
of having developed a fixed drug eruption in 1992 after 
being prescribed Sulfa.  The veteran described the eruption 
as an oval hyperpigmented, slightly red patch of the left 
side of her cheek and related having a red eruption of the 
groin.  The veteran then stated that the eruptions resolved 
after several months and were no longer present.  Examination 
showed that the prior eruption of the left cheek was 
completely within normal limits without pigmentary changes, 
patches, plaques, or rash.  In the impression, the examiner 
wrote fixed drug eruption by history.  He then wrote that 
there was no remaining evidence of this fixed drug eruption 
today and noted that a fixed drug eruption was a drug rash 
resulting from the intake of certain drugs.  In this case, it 
was sulfa.  The examiner added that a fixed drug eruption 
usually left some hyperpigmentation which slowly resolved 
over time, and noted that this had occurred here.  The 
examiner did not discuss whether symptoms associated with the 
veterans service-connected acne disorder had increased in 
severity.

Thereafter, the record consists of February 1997 photographs 
of the veteran which reveal evidence of an acne of the face.  
The veteran also submitted an undated photograph which 
reveals an eruption of the lower cheek area.  

On VA examination in March 1998, the examiner noted that the 
review of the medical records revealed a history of a fixed 
drug eruption that began in 1992 with the ingestion of 
Bactrim that was prescribed for her by her gynecologist.  The 
veteran added that the lesions began to appear on her 
earlobes and lower left cheek area.  At that time, the 
diagnosis was a fixed drug eruption and use of Bactrim was 
discontinued.  It was then noted that the lesions, first 
appearing in 1992 were darkly pigmented and that lesions were 
located over the earlobes and left cheek area.  However, the 
veteran was prescribed Hydrocortisone 1 percent and Solaquin 
Forte for several years.  The examiner noted that the lesions 
had lightened significantly and currently, the veteran did 
not use treatment for the hyperpigmentation.  No symptoms of 
pain or pruritus was also noted.  

On examination, hyperpigmentation concentrated around the 
cartilaginous prominence such as the antitragus and tragus 
area of the earlobes, bilaterally was noted.  The 
discoloration was only slightly hyperpigmented.  In addition, 
observation of the left cheek did not show any remaining 
evidence of the fixed drug eruption.  On evaluation, the 
veteran also denied any type of associated systemic or 
nervous manifestations from the post-inflammatory 
hyperpigmentation.  The diagnosis was resolving post-
inflammatory hyperpigmentation secondary to a fixed drug 
eruption.  

Disability evaluations are determined by the application of 
the Rating Disabilities which is based on average impairment 
of earning capacity.  Different diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 
4.  The Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Although the Ratings Schedule does not provide a listing for 
rating acne, it does provide that a 10 percent evaluation is 
warranted for moderately disfiguring scars of the head, face 
or neck and a 30 percent evaluation is warranted for severe 
impairment, especially if producing a marked and unsightly 
deformity of eyelids, lips and auricles.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (1998). 

The Rating Schedule also provides that a 10 percent rating is 
warranted for scars that are superficial, poorly nourished 
with repeated ulcerations or superficial, tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804 (1998).

In addition, eczema with exfoliation, exudation or itching, 
if involving an exposed surface or extensive area warrants a 
10 percent evaluation and eczema with constant exudation or 
itching, extensive lesions, or marked disfigurement warrants 
a 30 percent evaluation.  38 C.F.R. § 4.118, Code 7806.  As 
such, in this case, rating by analogy to the aforementioned 
codes is both possible and appropriate under 38 C.F.R. 
§ 4.20.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  It is also noted that the 
evaluation of the same disability under various diagnoses is 
to be avoided.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (1998).

Upon reviewing the applicable law and regulation, the Board 
finds that the assigned 10 percent evaluation is appropriate.  
The Board recognizes the presence of slight hyperpigmentation 
of the earlobe areas; however, the clinical data fails to 
show that the veterans acne is either productive of marked 
and unsightly deformity of eyelids, lips and auricles, or 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  Recent findings show that the discoloration 
is only slightly hyperpigmented.  The record also shows that 
the veteran does not use prescribed medication for her acne 
or hyperpigmentation.  In addition, no evidence of pain or 
pruritus is present and the veteran denied experiencing any 
associated systemic or nervous manifestations.  Thus, the 
veterans service-connected disability picture does not more 
nearly approximates the criteria required for an increased 
evaluation in excess of 10 percent.  38 C.F.R. §§ 4.7., 4.14, 
4.118, Diagnostic Codes 7800, 7806.

In this case, the Board acknowledges the veterans complaints 
of incurring a fixed drug eruption of the lower left cheek, 
the undated photograph which reveals the presence of an 
eruption of the left cheek, and her complaints of 
experiencing increased emotional distress and low self-esteem 
as a result of the foregoing.  However, the Board points out 
that service connection for fixed-drug eruption lesions of 
the cheek and vagina is not in effect; service connection is 
in effect for acne.  Thus, an increased evaluation in this 
regard is not warranted.  The Board further reiterates that 
when rating a service-connected disability, although the 
entire medical history is reviewed, the recent evidence is of 
primary concern, since it provides the most accurate picture 
of the current severity of the disability.  Because the 
recent clinical data shows slight hyperpigmentation of the 
earlobe areas without evidence of pain, pruritus, or systemic 
or nervous manifestations and is devoid of demonstrable 
findings of marked and unsightly deformity of eyelids, lips 
and auricles, or constant exudation or itching, extensive 
lesions, or marked disfigurement, an increased evaluation in 
excess of 10 percent is not warranted.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Thus, the veterans claim of entitlement to 
an increased evaluation in excess of 10 percent is denied.  


ORDER

Entitlement to an increased evaluation in excess of 10 
percent for acne is denied.

REMAND

In the July 1997 decision, the Board noted that in a May 1992 
letter, the veteran indicated that she wished to pursue a 
claim of entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 (West 1991) and in a March 1997 rating 
action, the RO denied the veterans claims of entitlement to 
compensation under 38 U.S.C.A. § 1151 for a fixed drug 
eruption lesions of the vagina and cheek and psychological 
disorder secondary to the fixed drug eruption.  The Board 
also noted that on Written Brief Presentation in July 1997, 
the veterans representative indicated that the report was 
NOD for the denial of service connection for residuals of 
fixed drug eruptions under 38 U.S.C.A. § 1151.  The Board 
then referred the matter to the RO for any development deemed 
appropriate.  

Review of the record shows that subsequent to the Boards 
remand, in a September 1998 letter, the RO acknowledged 
receipt of the veterans claim for service connection for a 
mental disorder and told her that the claim had been denied 
in a March 1997 rating decision.  The RO then stated that the 
decision was final and would remain final, unless new and 
material evidence is submitted.  In a November 1998 letter, 
it appears as though the veteran again expressed disagreement 
with that determination.  Also, in the January 1999 Informal 
Hearing Presentation, the veterans representative requested 
the issuance of a Statement of the Case associated with the 
above-discussed issues.  

In this case, the Board reiterates that notice of 
disagreement was filed within one year from the date that 
the RO mailed notice of the rating decision to the veteran, 
as in July 1997, the veterans representative expressed 
disagreement with the March 1997 rating action.  38 C.F.R. 
§ 20.302(a).  Because the veteran has submitted communication 
which is construed as a timely notice of disagreement with 
the RO determination dated in March 1997, see 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.201 (1998), the Board 
finds that a statement of the case with respect to the claims 
of entitlement to compensation under 38 U.S.C.A. § 1151 for a 
fixed drug eruption lesions of the vagina and cheek and 
psychological disorder secondary to the fixed drug eruption 
should be issued.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 
(1998); see also Garlejo v. Brown, 10 Vet. App. 229 (1997).

In order to extend to the veteran every equitable 
consideration and to ensure that the veterans due process 
rights are fulfilled, this case is REMANDED for the 
following:

Regarding entitlement to compensation 
under 38 U.S.C.A. § 1151 for fixed drug 
eruption lesions of the vagina and cheek 
and psychological disorder secondary to 
the fixed drug eruption, the RO should 
review all the relevant evidence 
submitted and, if appropriate, accomplish 
any additional development deemed 
necessary.  Thereafter, the RO should 
readjudicate the claims.  If the claims 
remain in a denied status, the RO should 
issue a statement of the case to the 
veteran and her representative and advise 
them of the applicable time in which a 
substantive appeal may be filed.  
Thereafter, if an appeal has been 
perfected, the case should be returned to 
the Board.

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  No 
action is required of the veteran until she is so informed.  
The Board intimates no opinion as to the final outcome of 
this case, pending completion of the requested development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  Appellate rights 
do not attach to those issues addressed in the remand portion 
of the Boards decision, because a remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
